Citation Nr: 0601519	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  96-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disorder of the arms 
and legs, manifested by numbness and tingling, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION
 
The veteran had active duty from February 1984 to May 1992. 
The RO verified that the veteran had Southwest Asia service 
during the Persian Gulf War from October 1, 1990 to April 30, 
1991

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 RO decision that denied entitlement to 
service connection for a disorder of the arms and legs 
claimed as due to an undiagnosed illness. The RO continued 
the denial of service connection for an undiagnosed leg and 
arm disorder in a September 1997 rating decision.

The appellant offered testimony before the undersigned 
Veterans Law Judge at a personal hearing held in April 1998. 
In September 1998 and March 2004, the Board remanded the 
issue for further development. The case has been returned to 
the Board and is now ready for appellate review.


FINDING OF FACT

There is no competent medical evidence to show that the 
veteran currently has a chronic disability manifested by 
numbness and tingling of the arms and legs.



CONCLUSION OF LAW

A disorder of the arms and legs, manifested by numbness and 
tingling, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 1995 statement 
of the case and supplemental statements of the case dated in 
January 1997, August 1997, June 2000, February 2003, April 
2003, September 2003 and September 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in June 2003, March 2004, 
and September 2004, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
acknowledges that the veteran's representative has requested 
that the veteran's case be remanded once again in order to 
provide the veteran an opportunity to have a repeat EMG 
suggested by a VA physician who reviewed the veteran's claims 
file in March 2005 pursuant to the Board's March 2004 remand.  
However the Board finds that the suggested diagnostic study 
while potentially useful in establishing what the reviewing 
physician has described as an incidental neuropathic process, 
such process as indicated by this physician is unrelated to 
the veteran's service.  We thus conclude that no further 
development is indicated. 

The Board notes that the VCAA letters noted above were mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in March 1986 
the veteran sustained injuries to his head, back, right 
shoulder, and left lower extremity as a result of a motor 
vehicle accident.  His injuries were noted to be almost all 
minor, consisting primarily of abrasions.  He was noted to be 
well within normal limits neurologically.  In April 1986, the 
veteran presented for followup evaluation with complaints of 
rib pain, as well as, pain and numbness in the left hand and 
both legs.  Gross neurological examination was intact.  On 
followup evaluation in July 1986 the veteran complained of 
numbness in the left arm and leg.  On neurological 
examination, the veteran was noted to be grossly tested as 
within normal limits.  When seen for physical therapy in July 
1986, examination was negative to include straight leg and 
deep tendon reflexes.  Gross neurological examination was 
intact.  In December 1986, the veteran complained of low back 
pain with numbness of the bilateral anterior thighs after 
running.  Neurovascular examination was intact.  In April 
1987, the veteran presented with further complaints of 
numbness/pain in both legs after heavy lifting.  Gross 
neurological examination was intact.   A February 1989 report 
of medical history indicates that the veteran had a history 
of cramps in his legs. The veteran was separated from active 
duty service in May 1992.

EMG/NCV studies in July 1994 were interpreted to be within 
normal limits, but the finding of the motor nerve conduction 
was in the lower range of the normal value. 

In August 1994 the veteran complained of numbness and 
tingling in both legs.  It was noted on physical examination 
that the veteran had good pulses in both feet and that his 
deep tendon reflexes were okay.  In September 1994, the 
veteran again complained of numbness/tingling in both legs.  
Neurological examination was nonfocal.    

On his initial post service VA examination in February 1995, 
the veteran complained of feeling numbness and coldness in 
the toes of both feet, worse when sitting for long periods of 
time.  Physical examination, to include motor function and 
sensation, were essentially normal.

A VA neurologic examination in July 1997, showed 5/5 motor 
strength throughout.  Sensory examination was normal to light 
touch, pinprick, and vibration throughout.

The veteran provided testimony at a personal hearing in April 
1998. The veteran testified at his hearing that he still 
suffered from numbness and tingling in his fingers and legs. 
He reported that this happens approximately two to three 
times per day.

On VA examination in December 1998, the veteran reported that 
he had reoccurring problems with intermittent numbness 
lasting for a brief time in his feet.  He added that if he 
stands in one position for more than 45 minutes, his legs get 
numb.  Motor examination showed 5/5 strength of upper and 
lower extremities.  Sensory evaluation was intact to 
pinprick, light touch, vibration, and positive sense of both 
upper and lower extremities.  Normal neurological evaluation 
was the diagnostic impression.

In June 2000 and July 2000, the veteran was evaluated by a 
private physician at the East Jackson Family Medical Center 
for complaints of leg cramps.  Musculoskeletal and 
neurological examinations on both occasions were 
unremarkable.  An undated and unsigned note received with the 
June 2000 evaluation/treatment report asserts that "it is as 
likely as not likely that the ... (veteran's)... headaches and 
leg and arm cramps are associated with his military 
service."

VA outpatient treatment records compiled between April and 
October 2002 record that in April 2002 the veteran reported 
having numbness/tingling in his lower extremities over the 
past 10 years.  On neurological examination the veteran was 
noted to have a sensory deficit on the left upper and lower 
extremity without a sensory level otherwise a normal 
examination.  The examiner indicated that the veteran's 
sensory deficit was possibility secondary to mechanical 
versus metabolic etiology. When seen in May 2002, the veteran 
was noted to have decreased sensation to pin prick in the 
left foot.  The sensory exam was noted to be inconsistent.  A 
NCV/EMG in May 2002 of both upper extremities was suggestive 
of bilateral axonal neuropathy in the ulnar nerves.  A 
NCV/EMG of both lower extremities was suggestive of bilateral 
demyelinating neuropathy in the peroneal nerves much worse on 
the left.  The veteran's symptoms were noted to have worsened 
and etiologically secondary to bulging disc.

On VA peripheral nerve examination in January 2003, it was 
noted that the medical record showed that the veteran has had 
complaints with numbness in his lower extremities and his 
arms and that an MRI had revealed osteophytes in the cervical 
spine and a bulging disc of the lumbar spine.  Following an 
extensive neurological examination, the examiner stated that 
the veteran appeared neurologically intact.  The examiner 
noted that the veteran does not exhibit even clinical signs 
of a peripheral neuropathy even though it was suggested on 
EMG that he had early demyelinating peripheral neuropathy.  
He noted that the small osteophytes found on the cervical 
spine examination with an MRI and the bulging disc which is 
stated as "mild" of the lumbar spine is not causing his 
complaints of weakness, which the examiner noted was not 
found on this examination.  The examiner concluded that the 
veteran appeared to be completely neurologically intact.

In March 2005, the veteran's claims file was reviewed by a VA 
neurologist pursuant to the Board's March 2004 remand.  The 
reviewing physician conducted an exhaustive review of the 
records and provided a chronological report of complaints, 
clinical findings, and objective evidence.  The physician 
noted that the veteran has no consistent pattern over time 
relative to his limb paresthesias.   He further noted that, 
importantly, examinations by multiple physicians including 
neurologists have generally shown a negative neurological 
exam, with one exception of some reduced sensory testing on 
some modalities in the left limb that was not confirmed by 
later testing.  He stated that the veteran's current 
complaints related to his arms and legs are not attributable 
to any known clinical diagnosis.  He observed in this regard 
that the crossed upper-lower limb pattern of paresthesias is 
not physiological and that neither the veteran's EMG nor MRI 
findings explain his symptoms.  With respect to the question 
of whether the veteran's current complaints are as likely as 
not related to his military service in the Persian Gulf, the 
physician stated that he did not find any evidence that the 
limb paresthesias originated in the service.  In summary, the 
VA physician stated that the etiology of the veteran's 
paresthesias is uncertain but that he suspected a functional 
component.  He added that having said that the veteran may 
have an incidental neuropathic process detected by EMG that 
is also not related to service.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (2003), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2004).

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection. See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994). 

The evidence of record does not show that the veteran has a 
chronic disability of the legs and arms manifested by 
numbness and tingling.  On the veteran's peripheral nerve 
examination in January 2003, there was no objective evidence 
of disease.  In fact, the neurologic examination was 
completely normal without clinical signs of peripheral 
neuropathy.  A subsequent exhaustive review of the veteran's 
medical record in their entirety by a VA neurologist in March 
2005 resulted in the conclusions that the veteran's 
complaints where not attributable to a known diagnosis and 
unrelated to his military service and possibly functional in 
nature.  Further, the veteran has submitted no evidence of a 
chronic disability manifested by numbness of the arms and 
legs nor is there any evidence of treatment for a chronic 
disability manifested by numbness of the arms and legs.  
Therefore, the Board concludes that there is no evidence of 
objective indications of chronic disability manifested by 
numbness of the arms and legs as necessary to establish 
entitlement to benefits under either 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317. Absent objective evidence of current 
symptoms, the veteran's claim is denied. See also 38 C.F.R. § 
3.317(a)(1)(ii) ("By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.").  Thus, the veteran's claim for service 
connection for a disorder of the arms and legs as a chronic 
disability resulting from an undiagnosed illness is denied.

In this same regard, as there is no current medical evidence 
to establish the presence of a chronic current disability 
manifested by numbness of the arms and legs, there can be no 
valid claim. Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
and Brammer v. Derwinski, 3 Vet. App. 223 (1992). The Board 
finds that the overwhelming weight of the evidence is against 
the veteran's claim of service connection for a disorder of 
the arms and legs manifested by numbness and tingling must be 
denied. In the absence of competent, credible evidence of a 
current disability service connection is not warranted for a 
disorder of the arms and legs.

In reaching this decision, the Board acknowledges that the 
evidence summarized above includes an undated and unsigned 
note asserting that the veteran has arm and legs cramps 
associated with his military service.  As the authorship of 
this note is unknown and no rationale has been provided for 
this assertion, it is of no probative value in this matter. 


ORDER

Entitlement to service connection for a disorder of the arms 
and legs, manifested by numbness and tingling, to include as 
due to an undiagnosed illness is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


